In re: Christon L. Moore, Jr. applying for writ of habeas corpus.
Out of time appeal granted. See order.
On considering the showing made by relator in his petition to this Court,
Ordered that the Honorable Fred W. Jones, Jr., Judge of the Third Judicial District Court, Parish of Union, grant to the relator an out-of-time appeal to this Court returnable on a date to be fixed with adequate time to perfect bills of exceptions and that the said judge appoint an attorney to perfect these bills of exceptions (if any) and to prosecute the appeal granted to this relator.